DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a method for modifying a polymer substrate.
Group II, claim(s) 13 and 14, drawn to a biochip.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of the process of claim1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bate (U.S. Patent Publication No. 2004/0071987) in view of Suzuki (U.S. Patent # 5,888,656).  As will be .

During a telephone conversation with Drew Hissong on March 08, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13 and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bate (U.S. Patent Publication No. 2004/0071987) in view of Suzuki et al (U.S. Patent # 5,888,656).
	In the case of claim 1, Bate teaches a method for modifying a surface of a substrate by applying a non-stick coating to the substrate (Abstract). The substrate of Bate was a polymer substrate comprised of silicone rubber (Page 1 Paragraph 0009) wherein multiple coating were applied onto the substrate surface (page 1 Paragraph 0010). Bate teaches having applied a silane primer onto the substrate wherein the primer was a hydrophilic primer because it comprised 
	Bate does not teach that prior to applying the primer and coating agent the polymer substrate was treated with plasma.
	Suzuki teaches a method for applying a protective coating to a silicone rubber article wherein prior to applying a primer composition the silicone rubber article was treated with plasma (Abstract). Suzuki teaches that the plasma treatment decomposed and removed any foreign material on the surface of the article and improved the adhesion between the article and the applied coatings (Column 4 Lines 46 through Column 5 Line 12).
	Based on the teachings of Suzuki, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have treated the polymer/silicone rubber substrate of Bate with plasma prior to applying the primer and coating agent in order to remove foreign material and improve subsequent coating adhesion.
	As for claims 2 and 3, as was discussed previously, the substrate of Bate comprised silicone rubber.
	As for claim 4, Suzuki teaches that the plasma was formed from argon, nitrogen, oxygen or mixtures thereof (Column 4 Lines 54-58).
	As for claims 6-10, Bate teaches that the hydrophobic fluorine compound comprised tetrafluoroethylene or polytetrafluoroethylene (Page 2 Paragraphs 0016-0017) and that the compositions for the multilayer were combined with silanes such as vinyltrimethoxysilane (Page 2 Paragraphs 0019-0020).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bate in view of Suzuki et al as applied to claim 1 above, and further in view of Chaudhury et al (U.S. Patent # 6,793,759).
	The teachings of Bate in view of Suzuki as they apply to claim 1 have been discussed previously and are incorporated herein.
	As was discussed previously, Suzuki teaches having formed the plasma from a mixture of gases. However, Suzuki does not teach that the power applied was RF power of 700 to 800 W at atmospheric pressure (760 Torr).
	Chaudhury teaches a process for providing adhesion to a silicone surface by plasma treatment (Abstract). Chaudhury teaches that pressure which could be up to about atmospheric pressure was a relevant process parameter affecting plasma formation (Column 6 Lines 45-57) and that the plasma was formed using RF power (Column 10 Lines 20-36).
	Furthermore, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Based on the teachings of Chaudhury, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used RF power to form the plasma of Bate in view of Suzuki since this was a known power source in the art for forming plasma. Furthermore, at the time the present invention was effectively filed it would have been .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bate in view of Suzuki et al as applied to claim 1 above, and further in view of Nakasuji et al (U.S. Patent # 4,808,483).
	The teachings of Bate in view of Suzuki as they apply to claim 1 have been discussed previously and are incorporated herein.
	Though Bate teaches that the primer comprised vinyltrimethoxysilane Bate does not teach that the primer further comprised a silicone-based polymer.
	Nakasuji teaches a primer composition used for bind silicone rubbers (Abstract) wherein the primer was formed of a mixture of polysiloxane and silane material including vinyltrimethoxysilane (Column 2 Line 56 through Column 3 Line 13).
	Based on the teachings of Nakasuji, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have combined/condensed the vinyltrimethoxysilane of the Bate in view of Suzuki with a silicone/polysiloxane-based polymer because this was a known combination in the art for forming a primer for silicone rubbers.

Conclusion
	Claims 1 through 12 have been rejected. Claims 13 and 14 are withdrawn from consideration. No claims were allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.